Case 1:20-cv-25019-MGC Document 7 Entered on FLSD Docket 12/17/2020 Page 1 of 2


                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 20-CV-25019-DLG

 JOEY D. GONZALEZ,

                        Plaintiff,
 v.

 UNITED SATES OF AMERICA,

                   Defendant.
 ___________________________________________/

             NOTICE OF REMOVAL OF ATTORNEY BEVERLY VIRUES
      AS COUNSEL OF RECORD FOR FORMER DEFENDANT CLIFFORD RAMSEY

        Defendant, the United States of America, by and through the undersigned Assistant United

 States Attorney, hereby files this Notice of Removal of Beverly Virues as counsel of record for

 attorney of record for former Defendant, Clifford Ramsey, from Service List and all future copies of

 orders, correspondence, motions, pleadings, notices, etc., CM/ECF electronic filings and notifying the

 court to remove her name, Beverly Virues (remove from all email bvirues@lawqgmp.com,

 bvirues1@gmail.com, beverly@beckandlee.com, service@beckandlee.com). 1

                                                        Respectfully submitted,

                                                        ARIANA FAJARDO ORSHAN
                                                        UNITED STATES ATTORNEY

                                                   By: s/ Charles S. White
                                                       CHARLES S. WHITE
                                                       Assistant United States Attorney
                                                       Florida Bar No. 394981
                                                       99 N.E. 4th Street, Suite 300
                                                       Miami, Florida 33132
                                                       Tel.: 305.961.9286
                                                       Fax: 305.530-7139
                                                       Email: Charles.White@usdoj.gov
                                                       Counsel for United States of America

 1
  The undersigned counsel inadvertently mis-identified Beverly Vires, Esq., as then current counsel of record
 for the now former Defendant Clifford Ramsey in the state court proceedings now removed. Ramsey was then
 proceeding pro se.
Case 1:20-cv-25019-MGC Document 7 Entered on FLSD Docket 12/17/2020 Page 2 of 2




                                    CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on December 17, 2020 I electronically filed the forgoing document
 with the Clerk of the Court using CM/ECF. I also certify that the forgoing document is being served
 this day on all counsel of record or pro se parties identified on the attached service list in the manner
 specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
 other authorized manner for those counsel or parties who are not authorized to receive electronically
 Notices of Electronic Filing.
                                                       Respectfully submitted,

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED STATES ATTORNEY

                                                By:    s/ Charles S. White
                                                       CHARLES S. WHITE
                                                       Fla. Bar No. 394981
                                                       Assistant United States Attorney
                                                       99 N.E. 4th Street, Suite 300
                                                       Miami, Florida 33132
                                                       Tel. (305) 961-9286
                                                       Fax. (305) 530-7139
                                                       E-mail: charles.white@usdoj.gov




                                            SERVICE LIST


 Joey D. Gonzalez, Esq.
 Fla. Bar #127554
 P.O. Box 145073
 Coral Gables, FL 33114-5073
 Tel: (305) 720-3114
 Fax: (305) 676-8998
 E-service: joey@joeygonzalezlaw.com
 Plaintiff, Pro Se
